UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-K (Mark One) ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED December31, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission file number: 001-35733 Silvercrest Asset Management Group Inc. (Exact name of registrant as specified in its charter) Delaware 45-5146560 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 1330 Avenue of the Americas, 38th Floor New York, New York 10019 (Address of principal executive offices and zip code) (212)649-0600 (Registrant’s telephone number, including area code) Not Applicable (Formed name, former address and former fiscal year, if changed since last report) Securities registered pursuant to Section 12(b) of the Act:
